Citation Nr: 1823812	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  15-02 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial compensable rating in excess of 30 percent prior to January 21, 2016, and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

David S. Katz, Associate Counsel
INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from January 1967 through January 1970.  The Veteran saw combat in Vietnam.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that granted service connection for the Veteran's PTSD and provided an initial rating of 30 percent. In February 2016, the RO issued a rating decision and supplemental statement of the case (SSOC) in which it increased the Veteran's rating for PTSD to 50 percent, effective January 21, 2016. 

The Veteran was afforded a hearing before the undersigned in October 2017.  A transcript of that hearing is in the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify the Veteran about the information and evidence necessary to substantiate a claim for disability benefits, and a duty to assist the Veteran in obtaining that information and evidence.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a) and 3.326(a) (2017).  The duty to assist requires VA to obtain the claimant's service treatment records and other relevant service records, as well as medical records from VA facilities and VA-contracted medical providers.  38 U.S.C. § 5103A(b) (2012); 38 C.F.R. § 3.159(c) (2017).  

Remand is required to obtain outstanding VA medical records, specifically the Veteran's psychological treatment records from the Portland VAMC during the period from November 2012 to September 2014.  These records were referenced in the November 2014 SOC as forming a basis for that decision, and the treatment they document was described at the October 2017 Board hearing by both the Veteran and his wife as central to an accurate understanding of the Veteran's PTSD symptoms.  The claims file currently contains Portland VAMC treatment records dating only from September 2014 to January 2016.  In order to fulfill VA's duty to assist, the agency of original jurisdiction (AOJ) must obtain these earlier Portland VAMC treatment records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate efforts to obtain any relevant outstanding VA and private medical records, specifically to include the Veteran's treatment records from the Portland VAMC during the period from November 2012 to September 2014, and associate them with the claims file.  

2.  After completion of instruction 1 above, conduct any additional development deemed warranted.

3.  After completion of the above, readjudicate all issues on appeal.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




